Citation Nr: 1760552	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-16 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for chorioretinitis of the left eye, and if so, whether the reopened claim should be granted.

2.  Entitlement to service connection for left eye retinal scarring, to include as secondary to chorioretinitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision, mailed to the Veteran in November 2010, by a Department of Veterans Affairs (VA) Regional Office (RO) which denied entitlement to the benefits currently sought on appeal.

The Veteran appeared before the undersigned Veterans Law Judge in a Travel Board hearing in November 2016 to present testimony on the issues on appeal.  The Veteran submitted additional medical evidence at that time, confirming an intent for that evidence to be reviewed by the Board in the first instance on the record at the hearing.  Furthermore, pursuant to VA policy, as the substantive appeal in this case was received after February 2, 2013, initial review by the Agency of Original Jurisdiction (AOJ) is automatically waived.   38 U.S.C. § 7105(e) (2012).  

In any case involving a finally denied claim, the Board must separately address whether new and material evidence has been received to reopen the claim before addressing its merits, regardless of whether or not the agency of original jurisdiction has already addressed the question.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

The issues of service connection for chorioretinitis of the left eye, and retinal scarring of the left eye are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for chorioretinitis was last denied in a December 2002 rating decision, of which the Veteran was notified on January 3, 2003, on the basis that the disability was not incurred during the Veteran's active military service, and was not causally related to any eye trauma or injury during service.  The Veteran did not submit new and material evidence, nor otherwise file an appeal during the allowed one year appellate period thereafter.  

2.  Evidence submitted since the January 2003 denial is new, and when considered in conjunction with the evidence previously of record, raises a reasonable possibility of substantiating the claim, in so far as it at least triggers the duty to assist the Veteran in obtaining a medical nexus opinion.    


CONCLUSIONS OF LAW

1.  The January 2003 rating decision that declined to reopen the Veteran's claim of entitlement to service connection for chorioretinitis is final.  38 U.S.C. § 7105 (2000); 38 C.F.R. §§ 20.302, 20.1103 (2002). 

2.  The criteria for reopening the claim of entitlement to service connection for chorioretinitis have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  This appeal has been considered with respect to VA's duties to notify and assist.  With respect to the Veteran's petition to reopen a previously denied claim, given the favorable outcome herein, no further explanation of how VA has fulfilled the duties to notify and assist is necessary.  

The Board has reviewed all of the evidence within the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the given claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

Petition to Reopen

Where a claim has been finally adjudicated in the past, a claimant must present new and material evidence to reopen the previously denied claim.  38 U.S.C. § 7105; 38 C.F.R. § 3.156(a).  New evidence is defined as evidence not previously submitted to VA decision makers, and material evidence is defined as that which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Determining whether new and material evidence raises a reasonable possibility of substantiating a claim is a relatively low threshold.  Consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Additionally, the United States Court of Appeals for the Federal Circuit has noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to ultimately grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In the present case, the Veteran's claim of entitlement to service connection for chorioretinitis was last finally denied in January 2003.  This determination was based upon a lack of evidence that chorioretinitis was present during service, or was otherwise attributable to that service.  The Veteran did not appeal the January 2003 rating decision within the applicable one year time period, and it became final.  38 C.F.R. §§ 20.302, 20.1103.  Thus, new and material evidence is now required to reopen the claim. 

In this regard, the Veteran has submitted more recent medical evidence regarding his chorioretinitis, including that which reflects the possibility of it being secondary to toxoplasmosis infection.  See VA treatment note, March 2010.   He also submitted a personal statement that his chorioretinitis may be caused by black fly bites, and treatise evidence about black flies and onchocerciasis, a condition also knowns as Robles' Disease or "river blindness."   The Veteran asserts that he may have been subjected to black fly bites as a combat engineer in the field.  Statement in support of claim, April 2011.  

In hearing testimony provided before the undersigned in November 2016, the Veteran provided additional details about the circumstances of his in-service hospitalization for a respiratory infection with high fever, describing regular matting of the left eye that had to be washed and cleaned out daily during the hospitalization.  This evidence is both new and material, and raises a reasonable possibility of substantiating the underlying claim of service connection.  In particular, when taken in conjunction with the medical evidence previously of record, this articulates a possible causal relationship between the Veteran's current diagnosis that first occurred shortly after his discharge from military service, and a possible eye injury, infection, or other circumstance occurring during the period of hospitalization in service, at least sufficient to trigger VA's duty to assist in obtaining a medical opinion on the matter.  

As new and material evidence has been received, the claim of entitlement to service connection for chorioretinitis is reopened, and to this extent only, the claim is granted. 38 U.S.C. § 5108; 38 C.F.R. § 3.156; Shade v. Shinseki.  


REMAND

The Veteran is shown to have central chorioretinitis with extensive retinal scaring of the left eye, with deterioration of visual acuity in the left eye to 20/200 by August 1970, only months after his discharge from service in December 1969.  Statement by Dr. OM, June 1978; Statement by Dr. DW, May 1976.  

The Veteran asserts that his left eye disability results from a period of hospitalization during service for treatment of a respiratory infection with high fevers, and due to eye symptoms he experienced at the time.  Hearing transcript, November 2016; Service treatment record.  Hospitalization records are generally maintained separately from normal service treatment records, and should be specifically sought. 

Furthermore, the Veteran and one of his private physicians have asserted that his eye disability constitutes an organic disease of the nervous system, and as such is a chronic disease subject to presumptive service connection because it became manifest within one year from the date of his separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309 (2017); Private physician's statement, June 1978.  

In this regard, the Board finds that although seeking service connection for this condition since 1976, the Veteran has never been afforded a VA examination.  There is competent evidence of a current disability, evidence establishing that a relevant event occurred in service, and that a potentially applicable disease occurred during a presumptive period thereafter, as well as an indication that the current disability may be associated with the in-service circumstance.  As such, a VA examination is required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate federal records repository, or repositories, to conduct an search for the Veteran's hospitalization records from Fort Benning, Georgia on or around February 5, 1968.  Incorporate any obtainable records with the claims file. 

If these records are determined to be unavailable, all documentation used in making that determination should be set forth in the claims file.  All attempts to obtain these records, including those which may ultimately prove unsuccessful, must be documented in the claims file.

2.  Obtain and associate with the claims file all VA treatment records not currently associated with the claims file (roughly from August 2010 through August 2016, and since November 2016). 

3.  Schedule the Veteran for a VA eye examination to determine the nature and etiology of the Veteran's chorioretinitis and retinal scarring of the left eye. The electronic claims file must be made available to and be reviewed by the examiner.  After reviewing the claims file and examining the Veteran, the examiner is asked to clearly identify the current relevant diagnosis or diagnoses pertinent to the left eye, then answer the following questions:

	a. Is the Veteran's retinal scarring a separately diagnosed disability from his chorioretinitis, or a symptom or residual thereof?  Please identify the medical relationship between these conditions.  

   b. If determined to be separate disabilities, is the Veteran's retinal scarring at least as likely as not (probability of 50 percent or more) 
   i. due to chorioretinitis?
   ii. or increased in severity by chorioretinitis?
   
   c. Is it at least as likely as not (probability of 50 percent or more) that the Veteran's chorioretinitis and/or retinal scarring resulted from the period of hospitalization during service in February 1968 for a upper respiratory infection with fever, during which the Veteran credibly reports repeated matting of the eye requiring regular washing of the eye?

	d. Is it at least as likely as not (probability of 50 percent or more) that the Veteran's chorioretinitis and/or retinal scarring results from black fly bites, onchocerciasis, or other similar condition during service?

	e. Is it at least as likely as not (probability of 50 percent or more) that the Veteran's chorioretinitis and/or retinal scarring was otherwise incurred in, or is related to the Veteran's military service in any way not listed above, to include consideration of the documented diminution in left eye visual acuity shown between entrance and separation exams in the service treatment records? 

	f. Does any diagnosed disability or disease affecting the left eye represent an "organic disease of the nervous system?"  If so, please describe the nature and severity of that condition as reflected in the record and in history provided by the Veteran in the year following his separation from service in which a significant diminution of visual acuity is documented.   To this end, the examiner's attention is directed to an opinion letter dated June 20, 1978 by Dr. OM, and a private treatment notation from August 10, 1970. 

The examiner should review all pertinent records associated with the claims file, including the Veteran's VA examination reports, medical records, and lay statements.  All pertinent symptomatology and findings must be reported in detail.  

In rendering the requested opinions, the examiner must be aware that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a particular basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

A clear and complete rationale for any opinions or conclusions expressed should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

If the examiner is unable to offer any requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

4. Undertake any other development deemed warranted, and then readjudicate the Veteran's claim on the basis of the additional evidence.  If a benefit sought on appeal is not granted, provide the Veteran and his representative with a Supplemental Statement of the Case, then return the appeal to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


